
	

113 HRES 20 IH: Providing that the House of Representatives is committed to restoring America’s financial foundation by achieving a Federal spending target of 20 percent of gross domestic product (GDP) and a Federal revenue target of 20 percent of GDP by the end of calendar year 2020.
U.S. House of Representatives
2013-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 20
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2013
			Mr. Rigell submitted
			 the following resolution; which was referred to the
			 Committee on the Budget,
			 and in addition to the Committee on Ways
			 and Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Providing that the House of Representatives
		  is committed to restoring America’s financial foundation by achieving a Federal
		  spending target of 20 percent of gross domestic product (GDP) and a Federal
		  revenue target of 20 percent of GDP by the end of calendar year
		  2020.
	
	
		Whereas the rate of growth in Federal spending over the
			 past decade is 64 percent and the rate of growth in Federal revenues for the
			 same period is 37 percent, a difference of 27 percentage points;
		Whereas the 30-year level of Federal spending averages
			 21.1 percent of GDP;
		Whereas under the current Administration’s plan, Federal
			 spending will exceed 22.8 percent of GDP by 2022;
		Whereas the 30-year level of Federal revenues averages
			 17.7 percent of GDP;
		Whereas the national debt exceeds $16 trillion dollars
			 and, according to the non-partisan Congressional Budget Office, is expected to
			 reach $20 trillion by 2022;
		Whereas absent any change in policy, entitlement spending
			 will consume all Federal revenues by 2049, according to the Congressional
			 Budget Office;
		Whereas unfunded liabilities in Medicare are currently $37
			 trillion dollars, according to the Government Accountability Office;
		Whereas 10,000 Americans become eligible for Medicare
			 every day;
		Whereas we have a deep obligation to ensure that Medicare,
			 TRICARE, and Social Security continue;
		Whereas it is a breach of duty for one generation of
			 Americans to leave the next generation with structural deficits and debt so
			 large that the financial foundation of the Republic is imperiled; and
		Whereas to meet our obligation to the next generation of
			 Americans, Federal spending (measured as a percentage of GDP) must decrease,
			 and revenues (measured as a percentage of GDP) must, to a lesser degree and
			 principally through growth, increase: Now, therefore, be it
		
	
		That the House of Representatives is
			 committed to the pursuit of policies that achieve a Federal spending target of
			 20 percent of GDP and a Federal revenue target of 20 percent of GDP by the end
			 of the calendar year 2020.
		
